            Case 21-13441-LMI         Doc 29     Filed 06/23/21      Page 1 of 1




                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                                     www.flsb.uscourts.gov

In re:
         Liz Echevarria                        Case No. 21-13441-LMI-

            Debtor(s).                         Chapter 13
_________________________/

                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the 1st amend plan was

sent to all parties on the attached service list on June 23, 2021.

Electronically: Nancy K. Neidich, Trustee

First Class Mail:

Debtor(s), Liz Echevarria
7905 E Drive North Bay Village 15-B
Miami Beach, FL 33141

All Creditors on the Matrix
                                       Respectfully Submitted By:

                                       /s/ Jose A. Blanco | FBN#062449
                                       JOSE A. BLANCO, P.A.
                                       Attorney for Debtor
                                       355 West 49th Street
                                       Hialeah, FL 33012
                                       Tel. (305) 349-3463
